PER CURIAM:
The Board of Commissioners of the Utah State Bar approved and adopted the findings and decisions of its Disciplinary Committee that Norman Wade be suspended from the practice of law for a period of two years.
This court is committed to the proposition that the findings of the Board of Commissioners be accepted as the facts of the case unless it appears that the Board has acted capriciously or arbitrarily or went beyond its powers.1
Mr. Wade has not seen fit to file a brief in this matter, and we are compelled to search the record ourselves to see if the findings made by the Bar Commissioners should be sustained and if their recommendation should be followed. We have read the transcript of the testimony and proceedings before the Disciplinary Committee and believe that the findings as made are amply supported by the evidence given.
The gist of those findings is that Mr. Wade neglected to attend to his clients’ affairs which were entrusted to his care and attention and that he failed to maintain complete records of a client’s funds, securities and properties which were entrusted to him and did not account to the client therefor.
Mr. Wade has shown the same lack of attention to this matter as he diá with the affairs of his clients.
We think a suspension from the practice of law for a period of two years would be appropriate in this matter, and it is so ordered. This order to become effective upon issuance of the remittitur.
HENRIOD, J., does not participate herein.

. In re Fullmer, 17 Utah 2d 121, 405 P.2d 343 (1965).